STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.   2022    KW   0062


VERSUS


DALE    DWAYNE      CRAIG                                                FEBRUARY      25,   2022




In   Re:         Dale     Dwayne         Craig,     applying      for    supervisory         writs,

                 19th     Judicial         District      Court,    Parish       of   East     Baton

                 Rouge,       No.   09- 92- 0884.




BEFORE:          WHIPPLE,       C. J.,     PENZATO   AND   HESTER,      JJ.


        WRIT     DENIED.


                                                   VGW
                                                   AHP
                                                   CHH




COURT      OF   APPEAL,       FIRST      CIRCUIT




           DEPUTY   CLERK      OF   COURT
                 FOR    THE    COURT